REYNOLDS, P. J.
(after stating the facts). — It is argued by the learned counsel for the respondent that an agent of an insurance company, having power to collect the premiums, is regarded as the alter ego of the. company and his acts in relation to the premium which he had authority to collect will be binding upon the company and that much more will the company be bound when the agent is tendered the premium and refuses to accept it as is claimed in the case at bar. That is really the point in the case and many authorities are cited in support of it. The trouble with this proposition is that it does not meet the facts in this case. The agent Scott, who'called to collect this premium with the receipt in his hand and to whom the money was tendered, declined to receive it on the ground that the insured needed it and that he, Scott, would see to the payment of it and when he was asked by the plaintiff or her husband if they should call at the company’s office and pay it, he said, “No, that he would pay it for them, that it was his money and his affair.” This is prac*303tically, although not exactly, what he said. This effected two things, first, it was distinct knowledge to the insured and his wife that Scott, in saying this, was acting in his own behalf and not for his company, and in the second place that he made or offered himself as the agent of the insured and of his wife, to make the payment for them and in their behalf, and they accepted his agency. Assuming, as we must, that the testimony of the wife, plaintiff here, is entitled to the fullest credit, that testimony shows conclusively that she kneAv that Scott, in so acting, was not- acting for the company but acting for her and for her husband. She and her husband made him their agent in the transaction. He Avas, so far as they were concerned, in a dual capacity. He came to collect and in that act represented his company. The policy itself -carried specific notice to them that his powers were limited, that he had no power to extend time of payment. Nor did he undertake to do so. He undertook to pay for the insured. When Scott refused to accept the payment of the premium, he did it as an individual and in his character as an individual and friend of the insured and he undertook as that friend and agent to pay the money out of his own funds to his company. We are compelled to hold that under such a state of facts the company cannot be charged with his failure to discharge his duty, to the insured, and that plaintiff must suffer the consequences of trusting to an agent that had been accepted as their oavii agent by the insured and plaintiff, for his failure to carry out what respondent testifies he agreed to do. The judgment must be and is reversed.
All concur.